Citation Nr: 0502618	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  00-22 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from December 1954 to November 
1957.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  The veteran and his wife testified 
before the undersigned at a hearing held at the RO in April 
2001.  In August 2001, the Board remanded the case for 
additional development and in September 2003 issued a 
decision in which it denied entitlement to service connection 
for PTSD.  

The veteran appealed the Board's September 2003 decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In an order dated in July 2004, the Court vacated 
the Board's September 2003 decision and granted the Joint 
Motion for Remand (Joint Motion) filed by the parties.  The 
case is now before the Board for further appellate 
consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is seeking service connection for PTSD.  In the 
September 2003 decision, which has been vacated by the Court, 
the Board denied the claim.  Evidence before the Board at the 
time of its decision included a letter from Kris Aylor, LCSW, 
dated in September 1999, and a psychiatric evaluation report 
dated in January 2000 from Maria E. Masferrer, M.D.  

In her letter, Ms. Aylor, the social worker, stated that she 
met with the veteran for an interview in September 1999.  She 
said that the veteran reported he had experienced the 
symptoms of PTSD since he viewed training tapes for the 
United State nuclear bomb program in 1954.  Ms. Aylor said 
that the horror of these graphic tapes coupled with the 
enormity of the moral responsibility the veteran carried 
while constructing nuclear bombs precipitated the symptoms 
creating an acute PTSDS early on and resulting in chronic 
PTSD, from which he had had little relief.  The social worker 
said the veteran endorsed having twenty of the possible 
twenty-one symptoms that describe PTSD.  

In a psychiatric evaluation report dated in January 2000, Dr. 
Masferrer, a psychiatrist, stated that the veteran's symptoms 
were characterized by chronic steady generalized anxiety, 
intrusive and distressing recollections of times when he flew 
Air Force airplanes loaded with thermonuclear weapons, and 
recurrent nightmares with themes of people killed with 
nuclear weapons.  She said that he reported "flashbacks" 
that produced physical discomfort such as nausea and 
confusion as well as a distinctive sensation of revisiting 
moments of intense tension and anxiety resulting from his 
military responsibilities, such as guarding military secrets 
and being entrusted with military airplanes where he 
transported nuclear material.  Dr. Masferrer stated that the 
veteran's diagnosis was PTSD, chronic, possibly undiagnosed 
at the time of origination in 1956.  At his hearing before 
the undersigned in April 2001, the veteran testified that he 
did not actually ever fly on any aircraft carrying weapons 
and that Dr. Masferrer had made an error in her report in 
that regard.  He testified that he had told her of a dream he 
had of flying over Florida and dropping bombs on Florida, 
where he was stationed part of the time he was in service.  

In reviewing this evidence, the Board observes that the 
social worker provided no elaboration or explanation of the 
basis for her finding that viewing training films coupled 
with the moral responsibility of working on nuclear bombs 
meet the requirement of having been exposed to traumatic 
event, which is among the DSM-IV criteria for PTSD.  Without 
such, the Board is unable to determine whether the diagnosis 
provided by the social worker conforms to DSM-IV.  Further, 
the social worker provided no explicit information as to the 
veteran's symptoms, and the Board cannot, therefore, 
determine whether her diagnosis is supported by her findings.  
As to the report from Dr. Masferrer, she did not explain how 
guarding military secrets rises to the level of a traumatic 
event supporting a diagnosis of PTSD, which would be 
important information in view of the veteran's hearing 
testimony.  

In granting the Joint Motion, the Court ordered that the 
September 1999 letter be returned to the social worker and 
the January 2000 report be returned to the psychiatrist to 
substantiate their diagnoses.  See 38 C.F.R. § 4.125 (2004).  
The Board notes that it does not have the authority to 
require private health care providers to submit evidence and 
will therefore give the veteran the opportunity to request 
that the social worker and psychiatrist provide additional 
information to substantiate their diagnoses of PTSD.  

Thereafter, in order to further assist the veteran, the Board 
will also request that the Veterans Benefits Administration 
(VBA) through the AMC arrange for an additional VA 
examination and that the examiner conduct a thorough 
examination that takes into account all records of prior 
medical treatment and evaluation, including the reports and 
additional information, if any, provided by Ms. Aylor and Dr. 
Masferrer.  See Cohn v. Brown, 10 Vet. App. 128, 143-44 
(1997).  

The examiner should be advised that in the past (as reported 
in the September 2003 Board decision) the veteran has 
enumerated what he considers to be the stressors that he 
believes resulted in his claimed PTSD.  He has listed his 
stressors as:  (1) seeing training films of World War II 
Hiroshima and Nagasaki atom bomb scenes, which caused him to 
have nightmares; (2) knowing that civilians (including women, 
children and the elderly) had become targets of nuclear 
weapons; (3) seeing all the nuclear weapons at Homestead Air 
Force Base and knowing that a few weapons could destroy 
civilization; (4) fear of the loss of his wife and child as 
nuclear weapons victims or as hostages because of his access 
to and knowledge of atomic secrets; (5) the responsibility of 
knowing how to make nuclear weapons; (6) responsibility of 
having a top secret security clearance and responsibility for 
custody of top secret documents with fear that security 
issues could result in his imprisonment or death or that he 
or his family could be taken hostage; (7) handling live 
nuclear and thermonuclear bombs in conjunction with working 
on fusing circuitry with fear of accidents associated with 
electronic circuitry or radiation; and (8) fear of the 
carelessness of others that could cause an accident.  

Finally, the Board notes that the veteran's representative 
has stated that if service connection is not granted, the 
veteran requests that he be informed of the specific 
deficiencies of his claim and be provided specific notice of 
what must be provided to support his claim.  The Board notes 
that the RO provided the veteran a statement of the case that 
explained the evidence necessary to support the claim.  To 
assure the veteran receives all notice required under the 
law, he should again be notified that the evidence needed to 
substantiate his claim for service connection for PTSD is (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and (3) a 
link, established by medical evidence, between the current 
symptoms and the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  The veteran should be advised that if this 
evidence, when weighed with other evidence of record, results 
in the weight of the evidence being at least in equipoise, 
his claim will be granted.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2004).  

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:  

1.  VBA should contact the veteran 
through his attorney and provide him with 
a copy of the September 1999 letter from 
Kris Aylor, LCSW, and a copy of the 
psychiatric evaluation report dated in 
January 2000 from Maria E. Masferrer, 
M.D.  VBA should request that the veteran 
obtain from Ms. Aylor an explanation of 
her finding that viewing training films 
coupled with the moral responsibility of 
working on nuclear bombs meets the 
requirement of having been exposed to 
traumatic event, which is among the DSM 
IV criteria for PTSD.  Ms. Aylor should 
also be requested to describe the 
veteran's symptoms that she associates 
with the diagnosis of PTSD.  VBA should 
also request that the veteran contact Dr. 
Masferrer and inform her that he did not 
fly Air Force airplanes loaded with 
thermonuclear weapons.  He should then 
obtain from Dr. Masferrer a statement as 
to whether, and if so on what basis, it 
is her opinion that guarding military 
secrets rises to the level of a traumatic 
event supporting a diagnosis of PTSD.  
VBA should request that the veteran, 
through his attorney, submit to VA any 
additional information obtained from Ms. 
Aylor and Dr. Masferrer, and that 
information should be associated with the 
claims file.  

In addition, the veteran should be 
notified, through his attorney, that he 
should provide any evidence in his 
possession that pertains to his claim, 
provided he has not submitted it 
previously.  

2. Thereafter, VBA should arrange for a 
VA psychiatric examination of the veteran 
to confirm or rule out a diagnosis of 
PTSD.  The examiner should take into 
account all records of prior medical 
treatment and evaluation, including the 
initial September 1999 letter of Ms. 
Aylor and the initial January 2000 report 
of Dr. Masferrer as well as any 
information received from them pursuant 
to paragraph 1, above.  The examiner 
should be advised that in the past the 
veteran has enumerated what he considers 
to be the stressors that he believes 
resulted in his claimed PTSD.  He has 
listed his stressors as:  (1) seeing 
training films of World War II Hiroshima 
and Nagasaki atom bomb scenes, which 
caused him to have nightmares; (2) 
knowing that civilians (including women, 
children and the elderly) had become 
targets of nuclear weapons; (3) seeing 
all the nuclear weapons at Homestead Air 
Force Base and knowing that a few weapons 
could destroy civilization; (4) fear of 
the loss of his wife and child as nuclear 
weapons victims or as hostages because of 
his access to and knowledge of atomic 
secrets; (5) the responsibility of 
knowing how to make nuclear weapons; (6) 
responsibility of having a top secret 
security clearance and responsibility for 
custody of top secret documents with fear 
that security issues could result in his 
imprisonment or death or that he or his 
family could be taken hostage; (7) 
handling live nuclear and thermonuclear 
bombs in conjunction with working on 
fusing circuitry with fear of accidents 
associated with electronic circuitry or 
radiation; and (8) fear of the 
carelessness of others that could cause 
an accident.  The examiner should be 
requested to explain whether, and if so, 
how, any one, or some combination, of the 
claimed stressors does or could meet the 
criteria of exposure to a traumatic event 
as an element of a diagnosis of PTSD 
under DSM-IV.  The examiner should be 
requested to provide a detailed 
explanation of any diagnosis and opinion.  
The claims file must be provided to the 
examiner for review and that it was 
available and pertinent documents therein 
reviewed should be noted in the 
examination report.  

3.  Then, after undertaking any 
additional development deemed warranted 
in view of the state of the record at 
that time, the claim for service 
connection for PTSD should be 
readjudicated.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, VBA should issue a 
supplemental statement of the case that 
again informs the veteran that that the 
evidence needed to substantiate his claim 
for service connection for PTSD is (1) 
medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); 
(2) credible supporting evidence that the 
claimed in-service stressor actually 
occurred; and (3) a link, established by 
medical evidence, between the current 
symptoms and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  The 
veteran should be advised that if this 
evidence, when weighed with other 
evidence of record, results in the weight 
of the evidence being at least in 
equipoise, his claim will be granted.  
See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2004).  The veteran 
and his attorney should be provided an 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action until otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




